                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 Western Division (at Cincinnati)
DAN HILS                                       :
c/o Zachary Gottesman
404 East 12th Street, First Floor              :
Cincinnati, Ohio 45202
                                               :
And
                                               :
CHARLES KNAPP
c/o Zachary Gottesman                          :
            th
404 East 12 Street, First Floor
Cincinnati, Ohio 45202                         :

And                                              :

KEN BYRNE                                        :
c/o Zachary Gottesman
404 East 12th Street, First Floor                :
Cincinnati, Ohio 45202
                                                 :
And
                                                 :
ADARRYL BURCH
c/o Zachary Gottesman                            :
404 East 12th Street, First Floor
Cincinnati, Ohio 45202                           :

       Plaintiffs                                :

v.                                               :

GABRIEL DAVIS                                    :
In his official capacity as Director, City of
Cincinnati Citizen Complaint Authority           :
and in an individual capacity
805 Central Avenue, Suite 222                    :
Cincinnati, Ohio 45202
                                                 :
And
                                                 :
IKECHUKWU EKEKE
In his official capacity as Investigator, City   :
of Cincinnati Citizen Complaint Authority
and in an individual capacity                    :

                                                     1
805 Central Avenue, Suite 222
Cincinnati, Ohio 45202                           :

And                                             :

CITY OF CINCINNATI                         :
c/o Andrew W. Garth, Acting City Solicitor
801 Plum St., Suite 214                    :
Cincinnati, OH 45202
                                           :
       Defendants

  PLAINTIFFS’ VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                         RELIEF AND DAMAGES

       Plaintiffs, by and through Counsel, and for their Complaint state as follows:

                                        INTRODUCTION

   1. As Justice Brandeis once remarked, sunlight is the best disinfectant. Buckley v. Valeo,

       424 U.S. 1, 67 (1976) (quoting L. Brandeis, Other People's Money 62 (Nat'l Home

       Library Found. ed. 1933) ("Publicity is justly commended as a remedy for social and

       industrial diseases. Sunlight is said to be the best of disinfectants; electric light the most

       efficient policeman.")). This case involves a desire for sunlight – specifically, a desire

       by the Plaintiffs in this matter for complete and open transparency concerning policing in

       the City of Cincinnati – a desire to record, for posterity, possibly defensively, and

       possibly for release to conventional and non-conventional media, the full and complete

       record of police interviews with the Cincinnati Citizen Complaint Authority – and efforts

       by Defendants to squelch that very transparency and to prohibit such recordings. These

       efforts violate the United States Constitution.

                                               PARTIES

   2. Plaintiff, Dan Hils, is and at all times relevant hereto has been a resident of the State of

       Ohio and Hamilton County, Ohio, and has been duly employed by the City of Cincinnati

                                                     2
   as a police sergeant. He is also the elected President of FOP Lodge 69, and, in that

   capacity, systemically and routinely represents officers in interactions with the City,

   including without limitation, all of the matters contained herein.

3. Plaintiff Charles Knapp, is and at all times relevant hereto has been a resident of the State

   of Ohio and City of Cincinnati, and has been duly employed by the City of Cincinnati as

   a police officer, and is assigned to the Crime Gun Intelligence Unit. He was recently the

   subject of a citizen complaint before the City of Cincinnati Citizen Complaint Authority

   (“CCA”).

4. Plaintiff Ken Byrne, is and at all times relevant hereto has been a resident of the State of

   Ohio and City of Cincinnati, and has been duly employed by the City of Cincinnati as a

   police officer, and is assigned to District 5, third shift. He was recently the subject of a

   citizen complaint before the City of Cincinnati Citizen Complaint Authority (“CCA”).

5. Plaintiff Adarryl Burch, is and at all times relevant hereto has been a resident of the State

   of Ohio and City of Cincinnati, and has been duly employed by the City of Cincinnati as

   a police officer, and is assigned to District 5, third shift. He was recently the subject of a

   citizen complaint before the City of Cincinnati Citizen Complaint Authority (“CCA”).

6. Defendant, the City of Cincinnati, is a duly chartered municipality and city, within the

   State of Ohio, and, in that capacity, maintains a police department.

7. Defendant Ikechukwu Ekeke is an investigator with the CCA.

8. Defendant Gabriel Davis is the Director of the City of Cincinnati CCA.




                                             3
                              JURISDICTION AND VENUE

9. Subject matter jurisdiction over the claims and causes of action asserted by Plaintiffs in

   this action is conferred on this Court pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1981, 42

   U.S.C. § 1988, 28 U.S.C. §1331, 28 U.S.C. §§ 2201 and 2202, and other applicable law.

10. Venue in this District and division is proper pursuant to 28 U.S.C. §1391 and other

   applicable law, because much of the deprivations of Plaintiff’s Constitutional Rights

   occurred in counties within this District within Ohio, and future deprivations of their

   Constitutional Rights are threatened and likely to occur in this District.

                              BACKGROUND TO THE CCA

11. Under Article XXVII of the City of Cincinnati Municipal Code, Section 1, the CCA’s

   mission “will be to investigate serious interventions by police officers, including but not

   limited to shots fired, deaths in custody and major uses of force, and to review and

   resolve all citizen complaints in a fair and efficient manner.” Under Section 2 of that

   Article, “[a]s a condition of employment, all police officers and city employees are

   required to provide truthful and accurate information to the CCA.” Under Section 3-B of

   that Article, “[p]olice officers and other city employees will be required to submit to

   administrative questions consistent with existing constitutional and statutory law.”

   Section 3-F of the Article provides that files for retention “shall include tape-recorded

   interviews of officers, complainants and witnesses.”

12. The CCA, originally intended to create transparency and accountability, has instead,

   through its operations, had an adverse effect on policing and safety of the community. Its

   non-professional, untrained, layperson second guessing has resulted in reactive-only




                                             4
   policing, increasing the City’s murder rate to record high levels, as well other personal

   and property crimes to astonishing levels.

                        FACTS CONCERNING THESE CLAIMS

13. Starting a few weeks ago, Plaintiff Hils had occasion to deal with an interview conducted

   by Defendant Ekeke, where, even though the typical policy should be to record the

   entirety of an officers’ interview with the CCA, Ekeke utilized a selective recording

   technique, whereby he turned off the CCA recording device at various times, creating a

   deceptive and inaccurate record of the matter, including, without limitation, omitting

   material exculpatory statements made by the officer.

14. In addition, a few days ago, Defendant Ekeke intimidated and threatened another officer

   prior to the interview and recording of the interview, to attempt to obtain misleading

   statements by the officer, all creating a deceptive and inaccurate record of the matter.

15. As a consequence, over the last few days, Plaintiff Hils began to take precautionary

   measures in interviews with the CCA, namely to record the entirety of the interview

   themselves, from the time the officer appeared. Plaintiff Hils has recorded, and intends

   to record in the future, interviews with the CCA based on a desire for complete and open

   transparency concerning policing in the City of Cincinnati – a desire to record, for

   posterity, possibly defensively, and possibly for release to conventional and non-

   conventional media.

16. When Plaintiff Hils has attempted to record the interviews, Defendants Ekeke and Davis,

   or investigators acting on the directives of Defendant Davis, have terminated the

   interviews, and, in turn, threatened the officers involved with disciplinary and other

   measures for recording the interviews. Defendants Davis, Ekeke, and other investigators



                                            5
   have threatened officers the subject of investigations that are attempted to be recorded by

   Plaintiff Hils.

17. On July 14, 2021, the CCA conducted an interview with Plaintiff Charles Knapp, with

   Plaintiff Hils representing him. When Hils began recording that interview, the

   investigator informed Knapp that they would not conduct the interview with Hils

   recording, suggested Knapp find another representative who would not record the

   interview suggested negative consequences would flow to Knapp if the interview was

   recorded, and, when Knapp refused, terminated the interview. Knapp refused to be

   interviewed unless the interview was recorded.

18. Defendants Davis and Ekeke, in turn, created a policy July 15, 2021, regarding recording

   by officers or their representatives at CCA matters, to threaten and retaliate against

   officers who had Plaintiff Hils represent them in CCA matters because of his insistence

   on recording interviews with the CCA to prevent or at least preserve the existence of

   either deceptive and/or threatening tactics directed towards officers. A true and accurate

   copy of that policy is Exhibit A.

19. On July 15, 2021, the CCA conducted two interviews, one with Plaintiff Ken Byrne and

   the second with Adarryl Burch, with Plaintiff Hils representing each of them. When Hils

   began recording each of those interviews, the investigator followed the script contained

   in Exhibit A, and enforced that policy against Hils, Burch and Byrne, including the

   threats contained in the Exhibit A policy.

20. Defendants Davis and Ekeke have been, and continue to enforce their retaliatory,

   vindictive, and unconstitutional no-recording policy for the past week against these

   complaining Plaintiffs, and have indicated that they will continue to do so in the future.



                                             6
21. The foregoing no recording policy constitutes a official municipal policy of the

   Defendant City of Cincinnati, an unofficial custom of the Defendant City of Cincinnati,

   or because the municipality was deliberately indifferent in a failure to train or supervise

   the other Defendants.

COUNT I – VIOLATION OF FIRST AMENDMENT RIGHT TO RECORD (42 USC §
                         1983, all Defendants)

22. Plaintiffs reincorporate the foregoing paragraphs as if fully written herein.

23. Plaintiffs have and had an absolute First Amendment right to video and audio record the

   CCA interviews. Glik v. Cuniffe, 655 F.3d 78 (1st Cir. 2011); Gericke v. Begin, 753 F.3d

   1 (1st Cir. 2014); Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000);

   Crawford v. Geier, 131 F.Supp.3d 703, 714-715 (S.D. Ohio 2015).

24. Defendants therefore have, and continue, to violate the First Amendment rights of these

   Plaintiffs.

COUNT II – FIRST AMENDMENT RETALIATION (42 USC § 1983, all Defendants)

25. Plaintiffs reincorporate the foregoing paragraphs as if fully written herein.

26. Plaintiffs have engaged in protected conduct, namely recording, and an attempt to record

   interviews with the CCA.

27. Defendants have taken action against the Plaintiffs, namely (i) termination of in process

   CCA interviews, with a threat to complete an investigation concerning and against the

   officer without hearing the officers’ side of the story; and (ii) a threat concerning

   recording of CCA interviews being deemed an “obstruction” of an investigation, which

   can lead to disciplinary action up to and including termination of employment.

28. There is a direct connection between the protected activity and the retaliation.

29. These rights are clearly established. Thaddeus-X v. Blatter, 175 F.3d 378 (6th Cir. 1999).

                                              7
   30. Defendants are therefore liable to Plaintiffs for damages to be determined at trial, and,

       further, their no recording policy constitutes ongoing First Amendment retaliation.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs demand judgment against Defendants as prayed for, including:

   A. That this Court issue the declaratory and/or injunctive relief prayed for;

   B. That Plaintiffs be awarded money damages, including compensatory and punitive

       damages in an amount to be proven at trial;

   C. That trial by jury be had on all issues so triable;

   D. That Plaintiffs be awarded their costs in this action, including reasonable attorney fees

       under 42 U.S.C. § 1988; and

   E. Such other relief as this Court shall deem just and proper.

                                        JURY DEMAND

Pursuant to FRCP 38, Plaintiffs demand trial by jury on all causes so triable.

                                                             /s/ Zachary Gottesman

                                                             Respectfully submitted,

                                                             /s/Zachary Gottesman
                                                             Zachary Gottesman (0058675)
                                                             Gottesman & Associates, LLC
                                                             404 East 12th Street, First Floor
                                                             Cincinnati, Ohio 45202
                                                             513/651-2121
                                                             zg@zgottesmanlaw.com

                                                             /s/ Christopher Wiest___________
                                                             Christopher Wiest (OH 0077931)
                                                             Chris Wiest, Atty at Law, PLLC
                                                             25 Town Center Blvd, Suite 104
                                                             Crestview Hills, KY 41017
                                                             513/257-1895 (c)
                                                             chris@cwiestlaw.com
                                                             Attorneys for Plaintiffs

                                                 8
